Citation Nr: 0005260	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-35 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands.

2.  Entitlement to service connection for arthritis of 
multiple joints (other than the hands) or generalized bone 
disease.

3.  Entitlement to service connection for bursitis of the 
right shoulder, right elbow, and right hand.

4.  The propriety of the evaluation assigned for the 
veteran's service-connected mitral valve prolapse.

5.  Entitlement to an increased (compensable) evaluation for 
otitis media with perforation of the tympanic membrane, 
right, and hearing loss.

6.  The propriety of the evaluation assigned for the 
veteran's service-connected diastasis recti.

7.  Entitlement to an increased evaluation for hiatal hernia 
with gastroesophageal reflux disease and history of duodenal 
ulcer, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to February 
1969, and from January 1991 to July 1991.  He also had 
service in the reserves.

This appeal arises from July 1993 and June 1995 rating 
decisions by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This case 
was previously before the Board in January 1997 and March 
1999 and was remanded for the sole purpose of affording the 
veteran hearings before members of the Board.  Such hearings 
were conducted in August 1996, October 1997, and August 1999.

The July 1993 rating decision granted service connection for 
a hiatal hernia, and a single 10 percent evaluation, 
effective December 15, 1992, was assigned to the diagnostic 
code for hiatal hernia as that currently reflected the 
predominant disability of the veteran's hernia and previously 
service-connected ulcer conditions.  The decision also 
granted service connection for diastasis recti and assigned a 
noncompensable evaluation for that disability, effective 
December 15, 1992.  An increased evaluation was denied for 
the veteran's right ear disability.  A notice of disagreement 
was received in September 1993, a statement of the case was 
issued in October 1993, and in October 1993 the veteran 
timely appealed the 10 percent evaluation for the hiatal 
hernia with a history of duodenal ulcer and the 
noncompensable evaluations for his diastasis recti and right 
ear disabilities.

The June 1995 rating decision denied service connection for 
multiple joint arthritis and bursitis of the right shoulder, 
elbow and hand.   Service connection was granted for mitral 
valve prolapse and it was determined to be noncompensably 
disabling, effective June 8, 1994.  A notice of disagreement 
was received in June 1995, a statement of the case was issued 
in July 1995, and in June 1996 the veteran timely appealed 
the denials of service connection and the noncompensable 
evaluation for the mitral valve prolapse.

The Board observes that evidence pertinent to the issues on 
appeal was received in August 1999 and December 1999.  The 
veteran has waived initial RO consideration of this evidence.  

For reasons more fully explained, the Board has listed 
entitlement to service connection for arthritis of the hands 
as a separate issue .  Accordingly, the issue of entitlement 
to service connection for arthritis of multiple joints as 
discussed in this decision contemplates arthritis in joints 
other than the hands.  


FINDINGS OF FACT

1.  The claims file includes a medical diagnosis of arthritis 
of the hands and medical evidence suggesting a link to the 
veteran's service-connected residuals of fractures of the 5th 
digits of the right and left hands.

2.  There is no medical diagnosis of arthritis of any joints 
other than the hands, nor is there a medical diagnosis of any 
generalized bone disability.

3.  There is no medical evidence between any current bursitis 
of the right shoulder, right elbow, and/or right hand, and 
the veteran's military service. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for arthritis of the hands is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

2.  The veteran's claim of entitlement to service connection 
for arthritis of multiple joints (other than the hands) or 
generalized bone disease is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991)

3.  The veteran's claim of entitlement to service connection 
for bursitis of the right shoulder, right elbow, and/or right 
hand is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A.  Arthritis of the Hands.

Service connection has already been established for residuals 
of a fracture of the 5th digit of the left hand and residuals 
of a fracture of the 5th digit of the right hand.  At the 
most recent Board hearing in August 1999, the veteran 
articulated his belief that the arthritis in his hands may be 
related to the service-connected residuals of these 
fractures.  The Board notes that VA examination in March 1993 
resulted which included mild degenerative joint changes 
affecting the small joints of the hands.  In making this 
impression, the examiner noted the history of bilateral 
metacarpal fractures of both hands.  Given the fact that 
service connection has been established as the result of 
fractures of the 5th digits of both hands, the Board views 
the March 1993 examination findings as sufficient medical 
evidence (for well-grounded purposes) to establish not only a 
diagnosis of arthritis of the hands, but also as sufficient 
to suggest a link to either the inservice incidents (the 
fractures) or to the service-connected fractures themselves 
under a secondary service connection theory of recovery.  In 
other words, the Board finds that the veteran's claim of 
entitlement to service connection for arthritis of the hands 
is well-grounded.  38 U.S.C.A. § 5107(a). 

B.  Multiple Joint Arthritis 

However, the Board must also conclude that the veteran's 
claim of entitlement to service connection for arthritis of 
multiple joints (other than the hands) and/or a generalized 
bone disorder is not well-grounded.  The Board notes that the 
veteran has never been diagnosed with multiple joint 
arthritis (except for the hands) or bone disease, either in 
service or since service.  Therefore, the well-grounded 
requirement of a medical diagnosis of current disability has 
not been met.  

At his RO and Board hearings, the veteran essentially 
testified that he experienced generalized joint pain which he 
believes to be arthritis.  However, it has not been shown 
that the veteran is without the requisite medical training to 
render opinions as to medical causation.  Espiritu.  

C.  Bursitis

Service medical records contain no clinical findings of 
bursitis.  The veteran's musculoskeletal system was 
clinically evaluated as normal on his February 1969 and July 
1991 separation examinations.

At his Board hearing in August 1999, the veteran testified 
that a VA doctor had told him that he suffered from bursitis.  
The claims file does not appear to document any such medical 
diagnosis, but assuming that such a diagnosis of current 
bursitis has in fact been made, there is nevertheless no 
medical evidence suggesting any link to the veteran's 
military service.  There was no evidence of bursitis during 
service, or upon discharge examination, upon VA examination 
in 1973.  Thus, there is no medical evidence of a continuity 
of symptomatology to show a nexus to service.  Without 
medical evidence of a nexus to service, the bursitis claim 
must also be viewed as not well-grounded. 

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the veteran's 
arthritis of multiple joints and bursitis claims 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).  By this decision, the Board is 
informing the veteran that a medical diagnosis of current 
disability as well as medical evidence of a nexus between a 
current disability and service are necessary to establish 
well-grounded service connection claims.  See 38 U.S.C.A. 
§ 5103(a); Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

The veteran's claim of entitlement to service connection for 
arthritis of the hands is well-grounded.  To this extent, the 
appeal is granted.

The veteran's claim of entitlement to service connection for 
arthritis of multiple joints (other than the hands) or 
generalized bone disease is not well-grounded.  The veteran's 
claim of entitlement to service connection for bursitis of 
the right shoulder, right elbow, and right hand is not well-
grounded.  To this extent, the appeal is denied. 


REMAND

With a well-grounded claim arises the statutory duty to 
assist the veteran.  38 U.S.C.A. § 5107(a).  The question of 
whether a relationship exists between the currently diagnosed 
arthritis of the hands and either the service-connected 
disabilities which have been described for rating purposes in 
terms of the 5th digits of the right and left hands, or the 
actual inservice injuries to the hands, is certainly medical 
in nature, and further development of the medical evidence in 
this regard is therefore necessary. 

The remaining issues involve underlying claims by the veteran 
that higher evaluations are warranted.  As such, these rating 
claims are well-grounded. Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992); Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).

With regard to these remaining rating issues, the Board finds 
that, based on the evidence of currently of record, it is 
unable to adequately assess the current severity of these 
service-connected disabilities.  The Board observes that the 
veteran last underwent a general VA examination in March 
1993.  The Board notes that the veteran and his 
representative have also essentially indicated their desire 
that additional examinations be undertaken.  Further, at the 
August 1999 Board hearing, the veteran essentially indicated 
that his service-connected disabilities for which he seeks 
increased ratings had worsened since the most recent VA 
examinations.  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).

Various medical reports have been received with the veteran's 
waiver of preliminary RO consideration.  However, the newly 
received reports essentially document ongoing outpatient 
treatment and do not adequately describe the various 
disabilities so as to allow for proper application of 
diagnostic criteria.  

Further, it is not clear from the record that changes in 
rating criteria applicable to certain of the veteran's claims 
were considered as required by Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  All pertinent VA medical records not 
already in the claims file should be made 
of record.

2.  The veteran should be afforded 
appropriate special VA examinations to 
determine:  1) the relationship, if any, 
between any arthritis of the hands and 
either the veteran's service-connected 
residuals of fractures of the 5th digits 
of the right and left hands, or to the 
inservice injuries upon which the grants 
of service connection for the fracture 
residuals were based, and 2) the current 
severity of his service-connected mitral 
valve prolapse, right ear disability with 
hearing loss, diastasis recti, and hiatal 
hernia disabilities.  The claims file 
must be made available to the examiners 
for review in connection with the 
examinations.  All indicated studies, 
including audiometric testing0 should be 
performed, and all findings reported in 
detail.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the claims can be 
granted.  With regard to the arthritis of 
the hands issue, the Board should 
consider whether service connection is 
warranted on either a direct or a 
secondary basis.  The issues dealing with 
claims for higher ratings should be 
reviewed under both old and new rating 
criteria which may be applicable to the 
issues.  Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case addressing each issue for which the 
full benefit sought is not granted.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The purpose of this remand is to assist the veteran and to 
obtain clarifying medical information.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the 


regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 



